Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by J. Eric Anderson on 2/10/21.

1. (Currently Amended) A high-power multiplexer comprising: 
an input terminal configured for receiving a signal at a first radio frequency range; 
at least two inductive elements, wherein a first of the at least two inductive elements is arranged in series with the input terminal; 
a number of bandpass filters equal to the number of inductive elements, each bandpass filter corresponding to, and electrically connected in series to, one of the at least two inductive elements, wherein each bandpass filter has a respective frequency range and one of the bandpass filters having the highest frequency range is arranged electrically proximal in series with the first inductive element; 
wherein the a passband with the lowest top end; 
of the at least two output terminals is arranged in series with one of the 
wherein each subsequent pair of filter blocks are spaced apart by one of the at least two inductive elements, and each of the filter blocks is arranged in parallel with a respective circuit block, wherein the respective circuit block comprises: i) a respective filter block that has a lower bandpass higher frequency than another parallel filter block, and ii) a respective inductive element.

2. (Currently Amended) The high-power multiplexer of claim [[5,]] 1, wherein each of the bandpass filters comprises a multi-stage bandpass filter.

3. (Currently Amended) The high-power multiplexer of claim 2, wherein the bandpass stage of each multi-stage bandpass filter comprises either an inductive element arranged in series with a capacitive element and further in series with a load comprising the respective output terminal, or an inductive element arranged in parallel with a capacitive element and further in parallel with a load comprising the respective output terminal, and no bandpass stages of [[the]] a same type are adjacent.

4. (Currently Amended) The high-power multiplexer of claim 3, wherein the multi-stage bandpass filter comprises an odd number of bandpass stages, and reactances of elements of the bandpass stages are symmetric about a middle stage in an ordered arrangement of stages; and the reactances of the elements of the bandpass stages are selected such that the bandpass stages are ordered with higher resonant frequencies arranged proximal to the middle stage.

of the bandpass filters has a frequency range within 225 MHz to 460 MHz [[at]], a second bandpass filter of the bandpass filters has a frequency range within 118 MHz to 174 MHz, a third bandpass filter of the bandpass filters has a frequency range within 24 MHz to 96 MHz, and a fourth bandpass filter of the bandpass filters has a frequency range within 2.5 MHz to 12 MHz.

6. (Currently Amended) The high-power multiplexer of claim 1, wherein the high-power multiplexer is disposed on a printed circuit board (PCB), and [[the]] an inductance of the at least two inductive elements is determined to minimize [[the]] a loss across conductive traces of the PCB from the input terminal to each bandpass filter.

7. (Currently Amended) The high-power multiplexer of claim 6, wherein the inductance of the at least two inductive elements is determined to match the impedance across the conductive traces of the PCB from the input terminal to each bandpass filter.

8. (Currently Amended) The high-power multiplexer of claim 1, wherein [[the]] reactances of the inductive elements of the high-power multiplexer are selected such that impedance at the input terminal substantially matches [[the]] an impedance of at least one of the at least two output terminals.

9. (Currently Amended) The high-power multiplexer of claim 1, wherein [[the]] reactances of the inductive elements of the device are selected such that insertion losses in the high-power multiplexer are minimized.


A) providing an input terminal, the input terminal configured to receive a broadband radio frequency (RF) signal from a single input cable; 
B) providing at least two output terminals, wherein each output terminal is configured to transmit output signals to a respective antenna of the antennas, and wherein the respective antennas have certain i) impedances, ii) signal frequency ranges, and iii) signal power for the output signals; 
C) providing a circuit of reactive elements coupled between the input terminal and the at least two output terminals, the circuit configured for separating the broadband RF signal into two or more disjoint frequency ranges, and further configured so that the circuit matches [[the]] an impedance of the at least two output terminals to the impedance of each of the respective antennas; 
wherein [[the]] reactances and [[the]] an arrangement of the reactive elements in the circuit are selected such that when [[a]] the broadband RF signal is applied at the input terminal, each of the two or more disjoint certain frequency ranges are applied at the respective output terminals while the impedance of the circuit at each output terminal sufficiently matches the certain output terminal impedance, the signal power at each output terminal sufficiently matches the certain signal power and insertion losses are minimized.

11. (Currently Amended) The method of claim 10, further comprising the step of:
D) providing a cooling element proximal to the reactive elements; 
wherein the cooling element is configured as a cooling means sufficient to minimize the insertion losses.

12. (Currently Amended) The method of claim 11, further comprising the steps of:

F) providing at least two output cables, wherein each output cable is coupled between a respective output terminal and one of the respective antennas; and[[,]] 
wherein the single input cable has a length ten times or more than an average length of the output cables.

13. (Currently Amended) The method of claim 10, wherein at least a portion of the circuit of reactive elements comprises at least one arrangement from the group consisting of a cochlear manifold bandpass circuit or a cascading diplexer circuits.

19. (Currently Amended) The high-power RF multiplexer of claim 18, wherein the first conductive layer and the second conductive layer have a double-sided comb shape.

20. (Currently Amended) The high-power RF multiplexer of claim 19, wherein all the capacitive elements has a corresponding cooling fin attached thereto so as to enable heat transfer away from the respective capacitive element to which the corresponding cooling fin is attached.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “wherein the bandpass filters are arranged by decreasing respective higher frequency such that the bandpass filter with the highest frequency is connected to the input terminal and each subsequent 
Claims 2-9 depend therefrom.
Regarding independent claim 10, patentability exists, at least in part, with the claimed features of “C) providing a circuit of reactive elements coupled between the input terminal and the at least two output terminals, the circuit configured for separating the broadband RF signal into two or more disjoint frequency ranges, and further configured so that the circuit matches an impedance of the at least two output terminals to the impedance of each of the respective antennas; wherein reactances and an arrangement of the reactive elements in the circuit are selected such that when the broadband RF signal is applied at the input terminal, each of the two or more disjoint certain frequency ranges are applied at the respective output terminals while the impedance of the circuit at each output terminal sufficiently matches the certain output terminal impedance, the signal power at each output terminal sufficiently matches the certain signal power and insertion losses are minimized.”
Claims 11-13 depend therefrom.
Regarding independent claim 14, patentability exists, at least in part, with the claimed features of “a first low pass filter having a second plurality of capacitive elements arranged in series between the first terminal and a third terminal, and further having a second plurality of inductive elements 
Takamine (US 10,305,449), Nakajima (US 2020/0235760) and Shimizu et al (US 2014/0167877) are all cited as teaching some elements of the claimed invention including a high-power multiplexer comprising: an input terminal configured for receiving a signal at a first radio frequency range; at least two inductive elements, wherein a first of the at least two inductive elements is arranged in series with the input terminal; a number of bandpass filters, each bandpass filter corresponding to, and electrically connected to, one of the at least two inductive elements, wherein each bandpass filter has a respective frequency range and one of the bandpass filters having the highest frequency range is arranged electrically proximal with the first inductive element; wherein a last of the at least two inductive elements is arranged in series with a last bandpass filter; and an output terminal arranged in series with one of the bandpass filters to comprise a respective filter block. 
However, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845